PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LAPKO INC. dba AFECTA PHARMACEUTICALS
Application No. 17/580,429
Filed: 20 Jan 2022
For: CCL5 Inhibitors

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed July 11, 2022, to expedite consideration of the petition to expunge under 37 CFR 1.59(b), filed July 11, 2022, to expunge information from the above identified application. This is also a decision on the  petition under 37 CFR 1.59(b), filed July 11, 2022, to expunge information from the above identified application.

The petition to expedite is GRANTED.

The petition to expunge is GRANTED.

Petition to Expedite 

As all of the requirements under 37 CFR 1.182 to expedite have been met, the petition is granted.

Petition to Expunge

Petitioner requests that (i) the specification; (ii) claims; (iii) abstract; and (iv) EFS Acknowledgment Receipt, filed on June 30, 2022, be expunged from the above identified application. Petitioner asserts  that the (i) the specification; (ii) claims; (iii) abstract; and (iv) EFS Acknowledgment Receipt, filed on June 30, 2022, were unintentionally submitted in the above identified application.

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure may be expunged from an application.  

In a paper file the unintentionally submitted papers could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents" in the USPTO. It is agreed that it would be appropriate in this instance to close (i) the specification; (ii) claims; (iii) abstract; and (iv) EFS Acknowledgment Receipt, filed on June 30, 2022, and also remove such from the listing of publicly available documents in the USPTO for this Image File Wrapper (IFW).

As a condition of this favorable treatment petitioner is required to maintain the material in question during the enforceable life of any patent arising from this application, or any patent claiming benefit of this application.

Telephone inquiries concerning this communication should be directed to Anna Pagonakis at (571) 270-3505.


/VANITHA M ELGART/Petitions Examiner, OPET